Jfouttl) Court of Sppeate
                                    §s>m\ Antonio,

                                         December 27, 2013


                                        No. 04-13-00668-CR


                                           Javier GARZA,
                                              Appellant


                                                  v.



                                       The STATE of Texas,
                                              Appellee


                   From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR3388
                       The Honorable Angus K. McGinty, Judge Presiding


                                           ORDER

      The reporter's record was originally due to be filed in this appeal on November 15, 2013.
On November 18, 2013, the court reporters responsible for preparing the record, Ms. Erminia
Uviedo and Ms. Kay Gittinger, were notified that the record was late and were instructed to
either: (1) file a notification of late record if the record had not been filed due to nonpayment; or
(2) file the reporter's record no later than December 18, 2013. Neither court reporter responded
to our order, and neither court reporter has filed their portion of the record.


       It is therefore ORDERED that Ms. Erminia Uviedo and Ms. Kay Gittinger file the
reporter's record in this court no later than January 9, 2014. If the record is not received by such
date, an order may be issued directing Ms. Uviedo and Ms. Gittinger to appear and show cause
why they should not be held in contempt for failing to file the record.       The clerk of this court
shall cause a copy of this order to be served on Ms. Erminia Uviedo and Ms. Kay Gittinger by
certified mail, return receipt requested, or give other personal notice of this order with proof of
delivery. Because "[t]he trial and appellate courts are jointly responsible for ensuring that the
appellate record is timely filed," Tex. R. App. P. 35.3(c), the clerk of the court is directed to serve
a copy of this order on the Honorable Angus McGinty, Judge of the 144th Judicial District Court.




                                                         Stone, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of December, 2013.




                                               Keith E. Mottle
                                               Clerk of Court